 
 
IV 
115th CONGRESS 
1st Session 
H. RES. 4 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
Authorizing the Clerk to inform the President of the election of the Speaker and the Clerk  
 
 
That the Clerk be instructed to inform the President of the United States that the House of Representatives has elected Paul D. Ryan, a Representative from the State of Wisconsin as Speaker, and Karen L. Haas, a citizen of the State of Maryland as Clerk, of the House of Representatives of the One Hundred Fifteenth Congress. 
 
Karen L. Haas,Clerk.
